MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This a petition for review from the Board of Immigration Appeals’ (“BIA”) May 30, 2008 decision denying petitioner Leonides Rodriguez’s motion to reconsider.
We have reviewed the record and petitioner’s response to the court’s July 3, 2008 order to show cause. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a party may file only one motion to reconsider any given decision, and such motion “must be filed with the Board within 30 days after the *631mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2).
The BIA did not abuse its discretion in denying petitioner’s second motion, filed more than four years after the BIA’s February 2, 2004 decision affirming the denial of cancellation of removal, as numerically and time barred. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, the petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.